SHARE PURCHASE AGREEMENT

 

This Agreement made as of the 17th day of May, 2018 (“Agreement”), by and
between Redux Acquisition, LLC, a Rhode Island limited liability company with an
address at 780 Reservoir Avenue, #123, Cranston, R.I. 02910 ("Seller"), and
Palewater Global Management Inc. with an address at 30 Wall Street, Level 8th,
New York, NY 10005 ("Purchaser").

W I T N E S S E T H:

 

WHEREAS, Seller is the record owner and holder of 21,000,000 restricted Common
Shares, par value

$.0001 par value, (the “Shares”), of BIG TIME HOLDINGS, INC., a Delaware
corporation ("Corporation” or “Company”), which Corporation has 21,279,884
shares of common stock issued and outstanding as of the date of this Agreement.
There are no preferred shares, warrants, options or shareholder agreements
outstanding. The CUSIP Number for the Corporation is 089692107.

 

The total number of shares of capital stock which the Corporation shall have
authority to issue is: 20,000,000,000. These shares shall be divided into two
classes with 19,900,000,000 shares designated as common stock at $.0001 par
value (the "Common Stock") and 100,000,000 shares designated as preferred stock
at $.0001 par value (the "Preferred Stock").

 

WHEREAS, Purchaser desires to purchase 21,000,000 restricted common shares,
(“Shares”) from Seller, which constitutes 98.68% of the Corporation’s issued and
outstanding Shares as of the date of this Agreement and Seller desires to sell
such Shares upon the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained in this Agreement, and necessary to consummate the
purchase and sale of the Seller’s Shares, it is hereby agreed, as follows:
Purchaser agrees to purchase and Seller agrees to sell all of the issued and
outstanding Shares owned by Seller for a total purchase price of Twenty-Five
Thousand, ($25,000), (the “Purchase Price”) plus other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the undersigned parties.

 

 

1. PURCHASE AND SALE OF SHARES. Purchaser agrees to wire transfer to an account
to be designated by Seller the sum of Twenty-Five Thousand, ($25,000) to Seller
upon Purchaser’s execution of this Agreement. Seller agrees to execute this
Agreement within twenty-four hours upon receipt of wire transfer from Purchaser
for the foregoing amount and Agreement signed by Purchaser.

 

2.      EVENT OF DEFAULT. If, in the event Purchaser shall fail to make a wire
transfer payment to an account to be designated by Seller in the sum of
Twenty-Five Thousand, ($25,000) to Seller the same day upon Purchaser’s
execution of this Agreement, then this Agreement will not become effective and
considered void ab initio without any further notification to Purchaser. If, in
the event Seller shall fail to execute this Agreement within twenty-four hours
from receipt of wire transfer from Seller in the amount of Twenty-Five Thousand,
($25,000), then any money wire transferred to Seller pursuant to this Agreement
shall be returned to Seller within two business days from receipt of wire
transfer and this Agreement will not become effective and considered void ab
initio. If a closing does not occur pursuant to Section 3 of this Agreement,
then this Agreement will automatically become null and void notwithstanding
Purchaser may request an extension in writing from Seller for time for
performance of this Agreement whereas Seller has the sole right to accept or
reject the request

 

 

3.  CLOSING. The purchase and sale of the Shares must take place on or before
May 18, 2018, at or before 5:00 PM EST (which time is designated as the “Closing
Date”). On or before the Closing date, and pursuant to Sections 1 & 2, the
Agreement will be fully executed by the undersigned parties and Seller shall
have delivered to Seller, in cash, by wire transfer to an account to be
designated by Seller, or his nominee for the Purchase Price totaling the amount
of Twenty-Five Thousand U.S. dollars and no cents ($25,000.00). After closing
and within three business days, Seller will promptly deliver the following to
Purchaser: (A) Irrevocable signed stock power for the Shares to be transferred
to Purchaser hereunder in book-entry form by Mountain Share Transfer, LLC, the
Company’s transfer agent duly endorsed for transfer to the Purchaser

or accompanied by appropriate stock powers, (B) Restated and Amended Certificate
of Incorporation filed with Delaware Secretary of State and bylaws and (C) all
corporate books and records.

 

 

 

4.POST-CLOSING DUTIES BY SELLER. Seller agrees to perform the following duties
for Purchaser after the Closing for no additional fee:

 

a)Form 8-K filing for the sale of common stock by Seller to Purchaser.

b)Resignation of current and sole director and appointment of new director(s).

c)Schedule 14F & Schedule 13D filing.

d)Introduction to PCAOB auditor.

e)Introduction to stock Transfer Agent

f)Form 3

 

5.    REPRESENTATIONS AND WARRANTIES OF SELLER. Seller, as sole director and
officer of Corporation, hereby represents and warrants to Purchaser that:

 

(i)                  The Corporation is a duly organized and validly existing
and in good standing under the laws of the State of Delaware and has the
corporate power and authority to carry on the business it is now being
conducted. Corporation and/or Seller do not require any consent and/or
authorization, declaration or filing with any government or regulatory authority
to undertake any actions herein;

 

(ii)                The Corporation trades on the Pink Sheets in the OTC
Markets. The ticker symbol is BTHI. The Company is subject to Section 15(d) of
the Securities Exchange Act of 1934, as amended (Exchange Act) is a Securities
and Exchange Commission, (“SEC”) reporting company. Section 15(d) requires
companies to file certain periodic reports and information required by Section
13 of the Exchange Act (such as Form 10-K and Form 10-Q reports) as if they had
securities registered under Section 12 of the Exchange Act.

 

 

(iii)              There are no legal actions, suits, arbitrations, or other
administrative, legal or governmental proceedings threatened or pending against
the Corporation and/or Seller or against the Seller or other employee, officer
or director of the Corporation. Additionally, Seller is not aware of any facts
which may/might result in or form a basis of such action, suit, arbitration or
other proceeding on any basis whatsoever;

 

(iv)               The Corporation has no subsidiaries or any direct or indirect
ownership interest in any other corporation, partnership, association, firm or
business in any manner;

 

(v)                 The Corporation and/or Seller does not have in effect nor
has any present intention to put into effect any employment agreements, deferred
compensation, pension retirement agreements or arrangements, options
arrangements, bonus, stock purchase agreements, incentive or profit–sharing
plans;

 

(vi)               No person or firm has, or will have, any right, interest or
valid claim against the Corporation for any commission, fee or other
compensation in connection with the sale of the Shares herein as a finder or
broker or in any similar capacity as a result of any act or omission by the
Corporation and/or Seller or anyone acting on behalf of the Corporation and/or
Seller;

 

(vii)            The business and operation of the Corporation has and will be
conducted in accordance with all applicable laws, rules, regulations, judgments.
Neither the execution, delivery or performance of this Agreement (A) violates
the Corporation’s by-laws, Certificate of Incorporation, Shareholder Agreements
or any existing resolutions; and, (B) will cause the Corporation to lose any
benefit or any right or privilege it enjoys under the Securities Act (“Act”) or
other applicable state securities laws;

 

(viii)Corporation has not conducted any business and/or entered into any
agreements with third-parties.

 

(ix)               This Agreement has been duly executed and delivered by Seller
constitutes a valid and binding instrument, enforceable in accordance with its
terms and does not conflict with or result in a breach of or in violation of the
terms,

conditions or provisions of any agreement, mortgage, lease or other instrument
or indenture to which Corporation and/or Seller a party or by which they are
bound;

 

(x)                 Seller is the legal and beneficial owner of the Shares and
has good and marketable title thereto, free and clear of any liens, claims,
rights and encumbrances;

 

(xi)               Seller warrants that control in the Company being transferred
shall be transferred with no liabilities and little or no assets and shall
defend and hold Purchaser and the Corporation harmless against any action by any
third party against either of them arising out of, or as a consequence of, any
act or omission of Seller or the Corporation prior to, or during the closing
contemplated by this contract of sale; and

 

(xii)             Seller will cause sole officer and director of the Corporation
to resign at closing and the requisite majority vote of shareholders will name a
new director(s) of the Company.

 

(xii)       Seller warrants that Shares are trading and have not been halted or
suspended.

 

6.REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser hereby represents and
warrants to Seller that:

 

(i)Purchaser has the power and authority to execute and deliver this Agreement,
to perform his obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Purchaser and constitutes a valid and binding instrument, enforceable in
accordance with its terms;

 

(ii)The execution, delivery and performance of this Agreement is in compliance
with and does not conflict with or result in a breach of or in violation of the
terms, conditions or provisions of any agreement, mortgage, lease or other
instrument or indenture to which Purchaser is a party or by which Purchaser is
bound;

 

(iii)At no time was Purchaser presented with or solicited by or through any
leaflet, public promotional meeting, television advertisement or any other form
of general solicitation or advertising; and,

 

(iv)Purchaser is purchasing the Shares solely for its own account for the
purpose of investment and not with a view to, or for sale in connection with,
any distribution of any portion thereof in violation of any applicable
securities law.

 

(v)The Purchaser is an "accredited investor" as defined under Rule 501 under the
Securities Act.

 

(vi)              Purchaser hereby understands that the foregoing shares
purchased from Seller are restricted securities and not registered with the SEC
and being sold pursuant to available exemption under the Act.

 

(vii)Purchaser acknowledges that the Company is a mandatory SEC reporting
company.

 

(viii)           Purchaser acknowledges the Company trades on the Pink Sheets in
the OTC Markets with a ticker symbol of BTHI.

 

 

7.  NOTICES. Notice shall be given by email at the most recent address last
received by Seller from Buyer or by Buyer from Seller. Notice may also be given
by certified mail, return receipt requested, the date of notice being deemed the
date of postmarking. Notice, unless either party has notified the other of an
alternative address as provided hereunder, shall be sent to the address as set
forth herein:

 

 

Seller:

 

Thomas DeNunzio, President and Director

Redux Acquisition, LLC

780 Reservoir Avenue, #123

Cranston, R.I. 02910

Phone: (401) 641-0405

Fax: (401) 633-7300

Email: teakwood5@cox.net

 

 



Mandla J. Gwadiso, Founder of Palewater Global Management Inc.

30 Wall Street, Level 8 New York, NY 10005 Phone: (212) 918-4792

Fax: (212) 709-8206

Email: info@palewaterglobal.com

 





8.  GOVERNING LAW. This Agreement shall be interpreted and governed in
accordance with the laws of the State of Rhode Island. The parties herein waive
trial by jury. In the event that litigation results or arise out of this
Agreement or the performance thereof, the parties agree that the prevailing
party is entitled to reimbursement for the non-prevailing party of reasonable
attorney’s fee, costs, expenses, in addition to any other relief to which the
prevailing party may be entitled.

 

8.                    CONDITIONS TO CLOSING. The Closing is conditioned upon the
fulfillment by the Seller of the satisfaction of the representations and
warranties made herein being true and correct in all material respects as of the
date of Closing.

 

9.                   SEVERABILITY. In the event that any term, covenant,
condition, or other provision contained herein is held to be invalid, void or
otherwise unenforceable by any court of competent jurisdiction, the invalidity
of any such term, covenant, condition, provision or Agreement shall in no way
affect any other term, covenant, condition or provision or Agreement contained
herein, which shall remain in full force and effect.

 

10.                ENTIRE AGREEMENT. This Agreement contains all of the terms
agreed upon by the parties with respect to the subject matter hereof. This
Agreement has been entered into after full investigation.

 

11.                INVALIDITY. If any paragraph of this Agreement shall be held
or declared to be void, invalid or illegal, for any reason, by any court of
competent jurisdiction, such provision shall be ineffective but shall not in any
way invalidate or effect any other clause, Paragraph, section or part of this
Agreement.

 

12.                GENDER AND NUMBER; SECTION HEADINGS. Words importing a
particular gender mean and include the other gender and words importing a
singular number mean and include the plural number and vice versa, unless the
context clearly indicated to the contrary. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

 

13.                AMENDMENTS. No amendments or additions to this Agreement
shall be binding unless in writing, signed by both parties, except as herein
otherwise provided.

 

14.                ASSIGNMENT. Neither party may assign this Agreement without
the express written consent of the other party. Any agreed assignment by the
Seller shall be effectuated by all the necessary corporate authorizations and
governmental and/or regulatory filings.

 

15.                CLOSING DOCUMENTS. Seller and Purchaser agree, at any time,
to execute, and acknowledge where appropriate, and to deliver any and all
documents/instruments, and take such further action, which may necessary to
carry out the terms, conditions, purpose and intentions of this Agreement. This
paragraph shall survive the Closing.

 

16.                EXCLUSIVE AGREEMENT; AMENDMENT. This Agreement supersedes all
prior agreements or understandings among the parties with respect to its subject
matter with respect thereto and cannot be changed or terminated orally.

 

17.                FACSIMILE SIGNATURES. Execution of this Agreement and
delivery of signed copies thereof by facsimile signatures from the parties
hereto or their agents is acceptable to the parties who waive any objections or
defenses

based upon lack of an original signature.

 

18.                PUBLICITY. Except as otherwise required by law, none of the
parties hereto shall issue any press release or make any other public statement,
in each case relating to, connected with or arising out of this Agreement or the
matters contained herein, without obtaining the prior approval of the other to
the contents and the manner of presentation and publication thereof.

 

19.                INDEMNIFICATION. Seller shall hold Purchaser harmless from
any and all claims arising out of or related to (i) actions taken by Seller in
her capacity as a shareholder of the Company prior to the payment of the good
faith deposit, or (ii) any lawsuits against the Corporation arising during the
period of time prior to the payment of the good faith deposit; (iii) any
requests, audits or comment letters issued by the Securities and Exchange
Commission related to the period of time prior to receipt of the good faith
deposit.

 

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
carefully read the foregoing Agreement and fully understand its contents and
binding effect. This Agreement shall become effective upon signature of
Purchaser and Seller pursuant to Sections 1 of this Agreement.

 



 

/s/ Mandla J. Gwadiso

PURCHASER:

Mandla J. Gwadiso, Founder

For and on behalf of Palewater Global Management Inc.

 

 

/s/ Thomas DeNunzio

  SELLER: Redux Acquisition, LLC

By Its sole Member, Thomas DeNunzio

 

